ITEMID: 001-104532
LANGUAGEISOCODE: ENG
RESPONDENT: BIH
BRANCH: ADMISSIBILITY
DATE: 2011
DOCNAME: ALIBASIC v. BOSNIA AND HERZEGOVINA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Lech Garlicki;Nebojša Vučinić;Nicolas Bratza;Sverre Erik Jebens;Vincent A. De Gaetano;Zdravka Kalaydjieva
TEXT: The applicant, Mr Jusuf Alibašić, is a citizen of Bosnia and Herzegovina who was born in 1971 and lives in Goražde. The Government of Bosnia and Herzegovina (“the Government”) were represented by their Deputy Agent, Ms Z. Ibrahimović.
This is the applicant’s second case before the Court. The facts relevant to this case, as submitted by the parties, may be summarised as follows.
Given his history of mental illness, the applicant was deprived of legal capacity and placed under the guardianship of his half sister in 1998.
From 21 June 1999 until 16 June 2006 he was detained in Zenica Prison Forensic Psychiatric Annex pursuant to the criminal and mental health legislation. In the applicant’s first case, the Court held that from 1 September 2003 until 16 June 2006 the applicant’s deprivation of liberty had not been “in accordance with a procedure prescribed by law” within the meaning of Article 5 § 1 of the Convention as he had been held in psychiatric detention without a decision of the competent civil court (see Tokić and Others v. Bosnia and Herzegovina, nos. 12455/04, 14140/05, 12906/06 and 26028/06, 8 July 2008). He was awarded 15,000 euros for non-pecuniary damage.
On 16 June 2006 the Goražde Social Work Centre placed the applicant in Drin Social Care Home and on 20 January 2010 in Duje Social Care Home in accordance with the social care legislation. On 14 September 2010 the Constitutional Court of Bosnia and Herzegovina held that the applicant’s deprivation of liberty had not been “in accordance with a procedure prescribed by law” within the meaning of Article 5 § 1 of the Convention as he had been held in psychiatric detention without a decision of the competent civil court. It found also that Article 5 § 4 of the Convention had been breached because of lack of judicial review of the lawfulness of the applicant’s detention.
On 24 November 2010 the competent civil court finally examined the applicant’s case. It ruled that the applicant could not be held in Duje Social Care Home. The applicant was released on 31 January 2011.
